Citation Nr: 0913834	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-11 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Topeka, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
private medical expenses from November 3 through 5, 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Department of Veterans Affairs (VA) Medical Center in Topeka, 
Kansas.  The appellant had a hearing before the undersigned 
Board Member in March 2009.  A transcript of that hearing is 
contained in the record.  

For purposes of adjudicating this claim only, the Board has 
determined that the appellant is a veteran.


FINDINGS OF FACT

1. The Veteran was treated for gastro-intestinal bleeding at 
Shawnee Mission Medical Center from November 3, 2004, to 
November 5, 2004.

2. From the time of the Veteran's admission to Shawnee 
Mission Medical Center on November 3, 2004, until 5:00 P.M. 
on November 4, 2004, his treatment for gastro-intestinal 
bleeding constituted a medical emergency. 

3. From 5:00 P.M. on November 4, 2004, until the Veteran was 
discharged from Shawnee Mission Medical Center on November 5, 
2004, his treatment for gastro-intestinal bleeding no longer 
constituted a medical emergency; the veteran was stable for 
transfer to an available VA facility at 5:00 P.M. on November 
4, 2004. 


CONCLUSIONS OF LAW

1. The requirements for entitlement to reimbursement for 
private medical treatment for gastro-intestinal bleeding at 
Shawnee Mission Medical Center from November 3, 2004, to 5:00 
P.M. on November 4, 2004, are met.  38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2008).

2. The requirements for entitlement to reimbursement for 
private medical treatment for gastro-intestinal bleeding at 
Shawnee Mission Medical Center from 5:00 P.M. on November 4, 
2004, to discharge on November 5, 2004, are not met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it generally must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in March 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board notes that the March 2006 letter was sent to the 
Veteran after the October 2005 rating decision.  However, to 
the extent that the notice was not given prior to the initial 
adjudication of the claim in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the Veteran in March 2006 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an April 2006 statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
this regard, the Veteran's relevant treatment records and a 
VA opinion are associated with the claims file.  The Veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained before deciding his claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to 
reimburse eligible veterans for the reasonable value of 
emergency treatment furnished in a non-Department facility.  
To be eligible, the veteran must be an active Department 
health-care participant who is personally liable for the 
emergency treatment furnished.  In cases where reimbursement 
is warranted, payment may be made directly to the hospital or 
other health care provider that furnished the treatment, or 
to the person or organization that paid for such treatment on 
behalf of the veteran.  Id.    

For purposes of this section, the term "emergency treatment" 
means medical care or services furnished, (a) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (b) 
when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention 
would be hazardous to life or health; and (c) until such time 
as the veteran can be transferred safely to a Department 
facility or other Federal facility.  Id. 

A VA treatment center is not "feasibly available" if the 
urgency of the veteran's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53 (2008).  This determination should be made in the 
context of whether an attempt to use a VA or federal facility 
would be reasonable, sound, wise or practical.  38 C.F.R. § 
17.120 (2008).

A prudent layperson is one who possesses an average knowledge 
of health and medicine and would reasonably expect the 
absence of immediate medical attention to result in serious 
jeopardy to the individual's health, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

In this case, the Board finds that partial reimbursement for 
the Veteran's treatment is warranted.  The records states 
that the Veteran was hospitalized from November 3, 2004, to 
November 5, 2004.  The Veteran presented to Shawnee Mission 
Medical Center (SMMC) around 5:00 P.M. on November 3, 2004, 
with complaints of melena and black material and blood in his 
vomit.  He was diagnosed with gastrointestinal bleeding and 
underwent an esophagogastroduodenoscopy within an hour of his 
admission.

Initially, the Board finds that the Veteran acted reasonably 
in presenting himself to the Shawnee Mission Medical Center 
rather than the nearest VA treatment facility.  Primarily, 
the Board notes that the Veteran attempted to utilize the 
nearest VA facility.  The record shows that the Veteran 
called VA Medical Center in Leavenworth, Kansas from his home 
at 12:16 P.M. on November 3, 2004, to explain that he was 
passing blood in his stools.  According to the Veteran's 
statements, VA instructed him to come in for treatment the 
following day.  Approximately 5 hours later, the Veteran 
presented himself to SMMC with worsened symptoms, including 
blood in his vomit.  Given the statements the Veteran 
received from VA regarding when he should seek treatment, the 
Board believes it was reasonable for him to conclude that the 
VA medical center in Leavenworth was not feasibly available 
for treatment before November 4, 2004.  

Additionally, the Board finds that once he began vomiting 
blood, it was reasonable for the Veteran to present himself 
to the nearest emergency treatment facility.  The Veteran 
stated at his hearing that the closest VA Medical Center 
(Leavenworth, Kansas) is 20-25 minutes from his home, while 
SMMC is approximately 6-7 minutes from his home.  He stated 
that the VA medical center in Kansas City, Missouri, is 
further from his home than Leavenworth.  The Veteran also 
stated at his hearing that once he began vomiting blood, he 
thought he was in deep trouble and that he was going to die.  
Given the distances involved and the severity of the 
Veteran's symptoms, the Board finds that the Veteran acted as 
a prudent layperson would in seeking treatment at the nearest 
emergency facility.   The timeframe of the Veteran's medical 
treatment supports this conclusion, as the Veteran underwent 
a medical procedure within an hour of his admission to SMMC.  

However, while the Board has found that the Veteran's 
emergency treatment was proper, the Board also finds that the 
period of time the Veteran was admitted to SMMC extended 
beyond what may be considered emergency treatment.  In this 
regard, a medical opinion from the VA Medical Center in 
Leavenworth, Kansas sought in response to this claim found 
that the Veteran stabilized within 24 hours of his admission 
to SMMC.  At this time, the Veteran could have been 
transferred safely to a Department facility or other Federal 
facility.
In response, the Veteran asserts that a physician from SMMC 
called the VA medical center in Leavenworth only to find that 
it had no beds available during his period of treatment.  
Thus, the Veteran concludes, transfer would have been 
impossible.  However, even if there were no beds available at 
the VA medical center in Leavenworth, there is no indication 
in the claims file that any attempt was made by the Veteran 
or SMMC to transfer the Veteran to the nearby VA medical 
center in Kansas City.  A subsequent query made by VA 
determined that beds were available at the Kansas City 
location.  Thus, since the Veteran was stabilized within 24 
hours of admission and could have been transferred to the VA 
medical center in Kansas City, treatment received from SMMC 
after the initial 24 hour treatment period may not be 
reimbursed.

In sum, a preponderance of the evidence supports the Board's 
finding that the Veteran rightfully sought treatment at the 
nearest emergency facility but that his period of admission 
extended beyond the point at which the Veteran stabilized.  
Thus, the Veteran's claim is granted up to the point of 
stabilization, which medical evidence shows was 24 hours 
after his initial admission.  A preponderance of the evidence 
is against payment or reimbursement of medical expenses at 
SMMC from 5:00 P.M. on November 4, 2004.
 

ORDER

Entitlement to reimbursement for non-service-connected 
medical expenses from admission to SMMC on November 3, 2004, 
until 5:00 P.M. on November 4, 2004, is granted.

Entitlement to reimbursement for non-service-connected 
medical expenses from 5:00 P.M. on November 4, 2004 to 
discharge from SMMC on November 5, 2004, is denied. 

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


